OFFICE   OF THE Al-I-ORNEY GENERAL                        OF TEXAS
                                AUSTIN
GROVER SELLERS
ATTORNEY GENERAL




                                                                0 your quobtlonaa

                                                                tatuteq (Art. ElEO,




                                          rod origilk&1:y  I8 l part ot tl3m
                                          1. a, p* 1007), where88tbr
                                      , ralatlagto iaterohmgaeblo Jwlem
                                3ae a4 m8ny as thrm 618trlotoourt8,wee
                                                  . 14?1 A068 4th C. 8.
                                                  xow.*ef,   as oodlfi.4
                                                0th ltlalos are lnalud-
                                                s thaNIn uaotaa&vdto

               it   18    our   e;dnloo       that Artlclo          &UO,    aupra,     1s
   not reatrloted        lr it8    apl;llcation          to   any   mod0   of   Jury   aolbo-
   tton, whether by        ~ooria or tha          jury    wheel or the jury ooa?ls-
  ela nlyatom, sxca;t tbzt by eryrooa porlalot, of rubmottoa
  B of idtlala 8101, oaftcpinapeal& Jurors used only to fill
   out a   jam1 :or the         wabk”om1.L ba            Qi8ckargebaa $0011a6 their
BoaotmbloBanto8 Coopod, m&o                    8




~onlooo ar4 nc longer aaod&*
              Be do   not   belie*., tkm grsoanoo af Juron oem-
                                        that
lng   uodor   ordan    of       at a luboepuont day ot the
                            the aourt
tot-8 la 0c8plla~0e with h&lalo    8180, even thoryh (Lrawa by
thr Jury whorl method, would vLtl8Do     8 YrmIiot.  iiouavof,
uader the saCthlaerYret up iOr mmplylng 8 derlele88y IR the
~spm~l psael for the, UWL:1 ii008pliAAOO     with ArttO    Z&f@4 ua
pmaalvo a0 AOOd raora Jwlgeto ontar 8uah or6a-m. a0 apparent-
ly lufrialent  Juror@ 8s~ LW ae ou~plio6.
              la a     evaat, rhould juror0 be rrquiz’ed OO Attmd
tbo o o u r t a t l*I ater day of tho tom, Juror8 Lo reportlns    are
entitled     to their l&Aory      ooaruuatloa  for ouah 80r~100.
              TruotiAgthe       abmo      lufftolrat~      ldrlo4o      ymv,l, wo are

                                                        Toum   very   truly

                                                                      OF TBXAS




BVhlW